DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2. 	Claims 16-18 have been added. Claims 1-18 are pending. Claims 1-13 and 16-18 are under examination. Claims 14-15 are withdrawn from consideration as being directed to a non-elected invention.







Drawing

3.	The drawings filed on November 11, 2019, are accepted by the examiner.




Information Disclosure Statement

4.	The Information Disclosure Statements filed on November 11, 2019, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 






Specification Objection

5.	The specification is objected to because of the following informalities:
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded 
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Starch and Gluten Extraction".
Correction is required.





Claim Objection
6.	 Claims 2, 7, 11 and 16 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 2 is amended to read, “…..wherein the fine fiber fraction is retained by passing the fiber fraction through a filter…”.
For clarity it is suggested that claim 7 is amended to read, “…..wherein [[said]] the incubator or retention tank…”.
For clarity it is suggested that claim 11 is amended to insert “and” between ‘beta-glucosidase and beta-xylosidases’ in the Markush listing.
For clarity and precision of claim language it is suggested that claim 16 is amended to read, “..…the one or more hydrolytic enzymes is/are expressed….”.
	Appropriate correction is required.

Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and the dependent claims hereto (2-13 and 16-18) lacks clear antecedent basis for “said one or more hydrolytic enzymes”.
Claim 9 is missing a period and ends with a semi-colon which renders the claim incomplete and indefinite. MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, 
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. ( US Patent No. 10,836,837, November 26, 2015)  alternatively, NOVOZYMES A/S (WO2016/082771, cited on IDS) in view of Rose et al. (J. SC. Food Agric., 2020, cited on IDS) and Landis et al. (J. Agri. Food Chem., 2001, cited on IDS).
The claimed invention is essentially directed to a method for improving starch and or gluten yield from corn kernels in a wet milling process comprising soaking the corn kernels, grinding, separating germs, obtaining fractions of fine and coarse fiber and contacting the fine fiber fraction with one or more hydrolytic enzymes.
Cao et al. teach a wet milling process. Cao et al. disclose that wet milling is often used for separating corn kernels into its four basic components: starch, germ, fiber and protein (see paragraph 10). Cao et al. also teach that typically wet milling processes comprise four basic steps. First the kernels are soaked or steeped for about 30 minutes to about 48 hours to begin breaking the starch and protein bonds. The next step in the process involves a coarse grind to break the pericarp and separate the germ from the rest of the kernel. The remaining slurry consisting of fiber, starch and protein is finely ground and screened to separate the fiber from the starch and protein. The starch is separated from the remaining slurry in hydrocyclones. The starch then can be converted to syrup or alcohol, or dried and sold as corn starch or chemically or physically modified to produce modified corn starch (see paragraph 11).
Cao et al. teach fiber washing (see paragraphs 23-27). The patent of Cao et al. teach fiber washing and drying. It is further disclosed that to get maximum starch recovery, while keeping any fiber in the final product to an absolute minimum, it is 
Cao et al. also teach at paragraph 307 that, the 10-g fiber assay generally includes incubating wet fiber samples obtained from wet-milling plant, in the presence of enzymes, at conditions relevant to the process (pH 3.5 to 4, Temp around 52.degree. C.) and over a time period of between 1 to 4 hr. After incubation the fiber is transferred and pressed over a screen (typically 100 micron or smaller), where the filtrates consisting mainly of the separated starch and gluten are then collected. A number of washes are done over the screen, and the washings are collected together with the initial filtrate. The collected filtrate are then passed over a funnel filter (glass filter with 0.45 micron opening) to further separate the insoluble solids (starch and gluten) from the rest of the filtrates (mostly dissolved solids). These retained insoluble solids are washed and then oven dried to dryness. The insoluble dry mass is weighed and then analyzed for starch content. 
The Cao et al. patent does not expressly teach two fractions, however discloses  that “the present inventors have surprisingly found that the enzymes useful according to the invention provide reduction in fiber mass and lower protein content of the fiber due to better separation of both starch and protein fractions from the fiber fraction. Separating starch and gluten from fiber is valuable to the industry because fiber is the 
Cao et al. also teach the use of hydrolytic enzymes, sieve and filtering (paragraph 13 and 310). Furthermore, Cao et al. teach that in an embodiment the particle size is reduced to between 0.05-3.0 mm, preferably 0.1-0.5 mm, or so that at least 30%, preferably at least 50%, more preferably at least 70%, even more preferably at least 90% of the starch-containing material fits through a sieve with a 0.05-3.0 mm screen, preferably 0.1-0.5 mm screen; and 150-.mu.m Opening Sieves and Catch pan (Retsch GmbH).
Cao et al. also teach temperature in a range claimed, an incubator, shaking and pressing (see paragraphs 30, 38 and 332). The volume and hydrolytic enzymes such as arabinofuranosidases are taught at paragraphs 38 and 332. See also paragraphs 1, 22, 61 and 25 for the enzymes and GH10, GH11, GH61 and GH62.  Cao et al. teaches a T. reesei (see paragraphs 200 and 209).
In addition to the teaching of Cao et al., NOVOZYMES A/S teach wet milling of corn kernels and enzymatic treatment to obtain starch and outlines an improved process to improve starch and gluten yield (see pages 1-3). NOVOZYMES A/S teach the separation of a fiber fraction and contacting said fraction with a hydrolytic enzyme (see pages 3-4). The difference of the claimed method and the teachings of NOVOZYMES A/S is that the fibers are used for obtaining (additional) starch, instead of being wasted. However, it follows from example, Rose et al., (page 915) that millions of 
Therefore, it could be assumed that the ordinary skilled artisan for a long time before the effective filing date of the instant application was concerned about alternative uses. In-so-far-as Cao et al. and NOVOZYMES A/A do not expressly teach that the fiber fraction is composed of fine and coarse fibers, it was also known, for example, Landis et al. (Figure 1 and Table 2), teach that the fiber recovery after wet milling mainly results in "fine fiber" and "coarse fiber", whereby the "fine fiber" fraction contains 49% starch and the coarse only 20%. Therefore, it does not appear far-fetched that one of ordinary skill in the art would have suggested an enzymatic treatment of the fine fiber fraction to obtain an additional amount of starch, and thereby practice the full scope of the method of claim 1. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the combined teaching of the references, renders it obvious.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Conclusion


10.	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (571) 272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652